Citation Nr: 0710801	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-21 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.

2.  Entitlement to service connection for left knee 
disability. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION


The veteran reportedly had active duty service from July 1971 
to July 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received in July 2005.  A Board 
hearing at the local RO was held in April 2006.  

Additional evidence was received after certification of the 
veteran's appeal to the Board.  However, in his hearing 
testimony and an April 2006 statement, the veteran waived RO 
consideration of this evidence.    


FINDINGS OF FACT

1.  Chronic left hip disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current left hip disability otherwise related to 
such service or to any injury during service. 

2.  Chronic left knee disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is any current left knee disability otherwise 
related to such service or to any injury during service. 


CONCLUSIONS OF LAW

1.  Chronic left hip disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Chronic left knee disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 3, to submit any evidence in his 
possession that pertains to his claim.  Thus, the Board finds 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2004, which was prior to the 
February 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the July 2004 notice provided the 
appellant with notice of what type of information and 
evidence was needed to substantiate the claim for service 
connection.  Moreover, a March 2006 letter notified the 
veteran of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Therefore, the Board concludes that the requirements 
set forth in Dingess/Hartman have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, employment physical records and 
private treatment records.  No additional pertinent evidence 
has been identified by the claimant.  The Board acknowledges 
that there has been no VA examination at to ether claimed 
disability.  However, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  In this regard, the 
Board views the service medical records including the report 
of discharge examination as highly significant and probative.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Left Hip Disability

The veteran is seeking entitlement to service connection for 
left hip disability. Specifically, the veteran claims that 
near the end of basic training, he was on the monkey walk 
when called to attention and, thus, had to let go, thereby 
falling and injuring his left knee and hip.  The Board notes 
that a September 1971 service medical record showed that the 
veteran complained of a swollen left knee for about seven 
days.  The impression was ligament strain.  However, service 
medical records are silent with respect to any complaints of 
or injuries to the left hip.  The veteran's June 1974 service 
examination prior to discharge showed that the lower 
extremities were evaluated as clinically normal.  In his 
contemporaneous medical history, the veteran expressly denied 
any bone, joint or other deformity, and the medical history 
is otherwise devoid of any comments concerning any injury to 
the left hip.   

The first post service evidence concerning left hip 
disability is a September 2001 employment physical capacity 
form that indicated the veteran had tendonitis of the left 
leg.  A May 2002 private treatment record by K.A., M.D. 
showed that the veteran complained of left hip pain that had 
been present for about a year, which began when his hip 
"locked up" after running.  The impression was mild left 
hip osteoarthritis.  An October 2003 private treatment record 
by N.S., M.D. indicated that the veteran had been having 
problems with his left hip since May 2001.  In December 2003, 
the veteran underwent a left total hip arthroplasty performed 
by Dr. N.S.  Follow up treatment records from Dr. N.S. 
documented the veteran's progress after the surgery.  A July 
2006 private treatment record by P.D., M.D. with respect to 
the veteran's left knee disability stated that the veteran 
gave a history of falling in 1971 while in service and 
injuring his left hip and left knee.  

An April 2006 private opinion by Dr. N.S. indicated that the 
veteran reported a long history of hip pain extending back 
from a fall that he suffered while in service in 1971.  The 
doctor noted that he first saw the veteran in October 2003.  
The doctor opined that it was more likely than not that the 
veteran's degenerative joint disease of the left hip was 
secondary to a fall he reported to have suffered while in 
boot camp in 1971.  However, the Board finds that this 
opinion has minimal probative value.  The veteran's service 
medical records are completely silent with respect to any 
complaints of hip pain.  According to the veteran, the fall 
happened in 1971, but numerous follow up service treatment 
records until the veteran's discharge in 1974 do not show any 
complaints of hip pain.  Moreover, his June 1974 service 
examination and medical history prior to discharge are also 
silent with respect to any hip pain.  Further, the veteran 
clearly stated to two different treating doctors, including 
the one giving the opinion, that his hip pain began in May 
2001, which was 27 years after discharge from active service.  
These statements contradict the veteran's subsequent claim 
that his hip pain began in service.  Nevertheless, the 
medical evidence of record supports the veteran's statements 
made to his doctors that the pain began in May 2001 because 
he shortly thereafter sought medical treatment and there is 
no medical evidence of hip pain before then.  Thus, the Board 
finds that this medical opinion is based on unsubstantiated 
facts provided by the veteran.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet.App. 177 (1993); Swann v. 
Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 
458, 460-61 (1993).     

The record also consists of a newspaper article provided by 
the veteran concerning hip osteoarthritis and its causes.  
However, this information has minimal probative value because 
it doesn't specifically address the veteran's left hip 
disability and its cause or provide a link between his 
current disability and any inservice injury.  

Finally, the Board notes that the veteran and his wife's 
assertions and hearing testimony alone are insufficient to 
support a grant of service connection.  It is undisputed that 
a lay person is competent to offer evidence as to facts 
within his or her personal knowledge, such as the occurrence 
of an in-service injury, or symptoms.  However, without the 
appropriate medical training or expertise, a lay person is 
not competent to render an opinion on a medical matter, such 
as, in this case, the etiology of the veteran's current left 
hip disability.  See Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Hence, any lay assertions in this regard have 
no probative value.

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for left hip disability 
is not warranted.  The Board acknowledges the veteran's claim 
that he fell while in service, but there is no competent 
medical evidence to link any current hip disability to this 
fall.  The April 2006 private medical opinion based its 
conclusion on the fact that the veteran reported a long 
history of hip pain dating back to service.  However, service 
medical records are silent with respect to complaints of hip 
pain and post service private treatment records showed that 
the veteran stated on two different occasions that his hip 
pain began in May 2001, 27 years after discharge from active 
duty.  Further, given the lack of treatment records for 27 
years, there is no supporting evidence of a continuity of 
pertinent symptomatology.  A lengthy period without evidence 
of treatment may also be viewed as evidence weighting against 
the veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  Moreover, there is no medical evidence 
of arthritis within one year of discharge of service so the 
service incurrence of degenerative joint disease of the left 
hip cannot be presumed.  

The Board finds the discharge examination report to be highly 
probative.  At that time, the veteran did not report any 
ongoing left hip complaints.  This suggests that he did not 
believe he was suffering any chronic left hip problems 
related to any incident during service.  This is also 
somewhat inconsistent with the veteran's current contentions, 
offered many years after the fact, that he suffered left hip 
pain since service.  Moreover, military medical personnel 
evaluated the veteran's lower extremities as clinically 
normal, thus demonstrating that in their trained medical 
opinion there was no chronic disability of the lower 
extremities at that time.  

After reviewing the record in its entirety, the Board is 
compelled to conclude that the preponderance of the evidence 
is against the veteran's claim for left hip disability.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



Left Knee Disability

The veteran is also seeking entitlement to service connection 
for left knee disability.  As stated above, a September 1971 
service medical record showed that the veteran complained of 
a swollen knee for seven days and the impression was ligament 
strain.  A May 1972 VA treatment record again showed that the 
veteran complained of left knee pain for eight months.  The 
impression was questionable ligament strain.  The remaining 
treatment records are silent with respect to any left knee 
pain.  The veteran's June 1974 service examination prior to 
discharge showed that the lower extremities were evaluated as 
clinically normal.  In his contemporaneous medical history, 
the veteran expressly denied any bone, joint or other 
deformity or "trick" or locked knee, and the medical 
history is otherwise devoid of any comments concerning any 
injury to the left knee.   

The first post service treatment record concerning the left 
knee is a June 1999 employment physical capacity form, which 
indicated that the veteran had suprapatellar bursitis.  
However, the December 2003 hospital report for the veteran's 
hip surgery indicated that the veteran had a ligamentous 
repair on the left knee in 1989.  A July 2004 private MRI 
showed that the veteran's left knee had degenerative 
osteoarthritis with marginal spurs of medial compartment of 
knee; blunting of posterior horn of medial meniscus 
suggesting degeneration or free margin tear; and large 
degenerative enthesophyte of upper anterior margin of 
patella.  A July 2006 private treatment record by P.D., M.D. 
stated that the veteran gave a history of falling in 1971 
while in service and injuring his left hip and left knee.  
The veteran complained of increasing pain in the left knee.  
A left knee arthroscopy was recommended.   Nevertheless, none 
of the private treatment records link the veteran's current 
left knee disability to any injury while in service. 

The veteran claims that his left knee disability was caused 
by the 1971 fall that happened while in the service and that 
he has suffered from left knee pain since then.  However, the 
preponderance of the competent medical evidence is against a 
finding that the inservice incident was a manifestation of a 
chronic disability.  Instead, the medical evidence shows that 
the inservice incident was acute in nature and had resolved 
by the time of the veteran's discharge from service.  This is 
supported by the finding of clinically normal lower 
extremities by military medical personnel at the June 1974 
discharge examination.  This is significant because it shows 
that in the opinion of medically trained individuals, the 
left knee was clinically normal at that time.  Further, the 
veteran himself did not report any left knee complaints at 
the time of discharge examination, and this fact should be 
considered significant since it shows that the veteran 
himself did not believe that he was suffering any chronic 
left knee problem related to the left knee complaints noted 
during the early part of his active duty service. 

Further, again, although the veteran and his wife are 
competent to report the facts regarding his injury, as lay 
persons they are not qualified to offer a medical diagnosis 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

Therefore, based on the medical evidence of record, the Board 
finds that service connection is not warranted for left knee 
disability.  There is no competent medical evidence linking 
any current left knee disability to any injury in service.  
Further, there is no evidence of arthritis of the left knee 
within one year of service so the service incurrence of 
arthritis cannot be presumed.  Moreover, the medical evidence 
of record showed that the first evidence of any sort of left 
knee disability was in 1989 when the veteran had a 
ligamentous repair.  As this surgery was 15 years after 
service, there is no supporting evidence of a continuity of 
pertinent symptomatology.  Thus, a preponderance of the 
evidence is against the veteran's claim for left knee 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied as to both issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


